Citation Nr: 1313257	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  09-25 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent prior to April 28, 2011, and 70 percent thereafter, for posttraumatic stress disorder (PTSD).

2. Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee.

3. Entitlement to an evaluation in excess of 20 percent for degenerative joint and disc disease of the lumbar spine.

4. Entitlement to service connection for degenerative arthritis of the left knee as secondary to service-connected degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 1960 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appellant submitted additional evidence to VA in March 2012 without a waiver of RO consideration.  Generally, the Board would be unable to consider such evidence, and thus the Veteran's claim, without such waiver.  However, as the issue of service connection has been resolved in the appellant's favor, no prejudice results from the Board's consideration of this evidence in deciding the appellant's claim, and the Board may proceed in its decision. 


FINDINGS OF FACT

1. In a September 2012 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to increased evaluations for PTSD, right knee and lumbar spine disabilities.

2. Degenerative arthritis of the left knee was caused by the Veteran's service-connected degenerative joint disease of the right knee.





CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased evaluation for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased evaluation for degenerative joint disease of the right knee.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased evaluation for degenerative joint and disc disease of the lumbar spine.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

4. Degenerative arthritis of the left knee is proximately due to a service-connected disability. 38 U.S.C.A. §§ 1110, 1131 , 5107(b) (West 2002); 38 C.F.R. § 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the issue of entitlement to service connection for a left knee disability, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



Analysis

I. Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2012).  The appellant has withdrawn the issues of entitlement to increased evaluations for PTSD, right knee and lumbar spine disabilities; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeals are dismissed.

II. Service Connection

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104 (West 2002).  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Veteran asserts entitlement to service connection for a left knee disability as proximately due to his service-connected right knee disability.  Initially, the Board observes the Veteran has not asserted that his currently diagnosed degenerative arthritis of the left knee is directly related to his active service.  As such, the Board will not discuss direct service connection in the instant case.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

In considering whether service connection is warranted on a secondary basis, the Board observes the Veteran was provided a VA examination in October 2009.  The VA examination report notes the Veteran's left knee showed a varus deformity and painful motion.  X-ray testing revealed a diagnosis of degenerative arthritis of the left knee.  Following a review of the claims file and physical examination of the Veteran, the VA examiner opined that it is less likely than not that the Veteran's left knee disability was caused by his service-connected right knee disability.  In support of this opinion, the examiner determined that the changes in the left knee are due to deformities in the knee leading to arthritis and independent of the right knee.

In support of his claim, the Veteran has submitted a number of statements from Dr. S.A., a private physician.  In an October 2009 statement, Dr. S.A. opined that the Veteran's disabilities (including osteoarthritis of the left knee) are directly related to active service or aggravated by his service-connected conditions.  In a July 2010 statement, Dr. S.A. stated that the Veteran is currently walking with a gait because the right side is higher than the left, causing him to shift his weight to the left side, resulting in secondary degenerative arthritis of the left knee.  Finally, Dr. S.A. stated in February 2013 that the Veteran's left knee condition is more likely than not derived from his service-connected right knee disability.  Dr. S.A. offered this opinion after a review of past and current treatment records, and notes the Veteran's service-connected disability causes him to experience difficulty with his gait and weight bearing.

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, even though a VA examiner found the Veteran's left knee disability was not caused by his service-connected right knee disability, the Veteran has submitted three statements from his private physician supporting his claim.  These private medical opinions are supported by the record and, thus, constitute probative medical evidence in favor of the Veteran's claim.  See generally Bloom v. West, 12 Vet. App. 185, 187 (1999).

In light of such evidence, the Board concludes that the evidence is at least in equipoise regarding secondary service connection.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that service connection is warranted for degenerative arthritis of the left knee as proximately due to service-connected degenerative joint disease of the right knee.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 439.






	(CONTINUED ON NEXT PAGE)
ORDER

The issue of entitlement to an increased evaluation for PTSD is dismissed.

The issue of entitlement to an increased evaluation for degenerative joint disease of the right knee is dismissed.

The issue of entitlement to an increased evaluation for degenerative joint and disc disease of the lumbar spine is dismissed.

Service connection for degenerative arthritis of the left knee is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


